DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/19/2021 has been entered and fully considered.
Claims 1 and 12 have been amended.
Claims 1-19 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1 and 12 have overcome the 112(b) rejections raised in the previous action; therefore the 112(b) rejections are hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 12-13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bean (USPGPub 2017/0063104) in view of Collings, III (USPGPub 2010/0065344).	As per claim 1, Bean discloses a vehicle electrical power supply arrangement, comprising: 	a towing vehicle (see at least Figure 1; item 102); 	a primary power supply source position within the towing vehicle (see at least paragraph 0030; wherein the battery of the tractor 102); 	a towed vehicle operably coupled to the towing vehicle for towing behind the towing vehicle (see at least Figure 1; items 102 and 104), wherein the towed vehicle is configured to be electrically coupled and uncoupled from the towing vehicle (see at least paragraph 0034; wherein a switch 202 for electrically coupling/decoupling the electrical system of the tractor 102 to/from the auxiliary battery 120); 	an auxiliary power supply source positioned within the towed vehicle and configured to store an electronic charge (see at least paragraph 0031; wherein the auxiliary battery 120 and maintaining the voltage at the auxiliary battery 120 within an operable range (e.g., about 13 VDC to about 14.4 VDC)); see at least paragraph 0040; wherein the controller 210 includes sensors for monitoring (e.g., sampling/measuring) a first input voltage V.sub.TB corresponding to a voltage of the tractor battery); and 	an electronic control unit (see at least Figure 2; item 210) operably coupled to the sensor arrangement (see at least paragraph 0040; wherein the controller 210 includes sensors), wherein the electronic control unit is configured to receive an electrical charge from at least one of the primary power source and the auxiliary power source when the towed vehicle is electrically coupled to the towing vehicle, and from the auxiliary power source when the towed vehicle is electrically uncoupled from the towing vehicle (see at least paragraph 0040; wherein the controller 210 may monitor the first input voltage V.sub.TB at a junction box of the trailer 104, at the input terminal of the switch 202, or at any other suitable location between the tractor 102 and the input of the switch 202. Further, the controller 210 may monitor the second input voltage V.sub.AUX at the output of the diode network 208, at the input of the converter 204, or at any other suitable location. Additionally, the controller 210 may monitor the voltage V.sub.AB at the output of the switch 202, at the terminals of the auxiliary battery 120, or at any suitable location therebetween. In some embodiments, prior to measuring the voltages V.sub.TB and V.sub.AB, the controller 210 first deactivates (e.g., opens) the switch 202 to shut off any current flow through the first connector 106. As a result, the voltage drop across the first connector 106 becomes approximately zero, and the voltage at the input of the switch becomes approximately that of the tractor battery). Bean does not explicitly mention monitor a vehicle operating parameter including at least one of a weight of the towed vehicle, weight exerted on a component of a suspension of the towed vehicle, geographical location of the towed vehicle, acceleration of a component of the towed vehicle, strain of a component of the towed vehicle, and temperature of the auxiliary power source; receive a signal from the sensor related to the vehicle parameter; and such that the electronic control unit is configured to receive the signal from the sensor arrangement when the towed vehicle is electronically uncoupled from the towing vehicle.	However Collings, III does disclose:	monitor a vehicle operating parameter including at least one of a weight of the towed vehicle, weight exerted on a component of a suspension of the towed vehicle, geographical location of the towed vehicle, acceleration of a component of the towed vehicle, strain of a component of the towed vehicle, and temperature of the auxiliary power source (see at least paragraph 0045; wherein a global positioning system (GPS) locator 230 may be affixed to the trailer 100. The GPS locator generates and broadcasts a current location signal when the trailer is uncoupled from the electric vehicle. The current location signal can be used to locate a missing trailer as a theft deterrent); 	receive a signal from the sensor related to the vehicle parameter see at least paragraph 0045; wherein a global positioning system (GPS) locator 230 may be affixed to the trailer 100. The GPS locator generates and broadcasts a current location signal when the trailer is uncoupled from the electric vehicle. The current location signal can be used to locate a missing trailer as a theft deterrent); and 	such that the electronic control unit is configured to receive the signal from the sensor arrangement when the towed vehicle is electronically uncoupled from the towing vehicle (see at least paragraph 0045; wherein the GPS locator 230 would also include a disconnect detection circuit 119 that detects when the trailer 100 is disconnected from the electric vehicle 10 and that activates the GPS locator 230 when a disconnection is detected).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Collings, III with the teachings as in Bean. The motivation for doing so would have been to provide a current location signal that can be used to locate of a missing trailer as a theft deterrent, see Collings, III paragraph 0045.	As per claim 2, Bean discloses wherein the primary power supply includes a battery (see at least paragraph 0030; wherein the battery of the tractor 102).  	As per claims 3 and 13, Bean discloses wherein the auxiliary power supply source includes a battery (see at least paragraph 0029; wherein auxiliary battery 120). 	As per claims 5 and 15, Bean discloses further comprising: an auxiliary charging arrangement electrically coupled with the auxiliary power supply and configured to provide an electronic charge to the auxiliary power supply (see at least paragraph 0031; wherein the trailer 104 may further be equipped with auxiliary power sources, such as a refrigeration unit (henceforth referred to as a "reefer") 130, an alternate power unit (APU) 132, solar panels 134, and/or the like, which, according to some embodiments, act as independent sources of electrical power for charging the auxiliary battery 120 by the charging system 200).  	As per claims 6 and 16, Bean discloses wherein the auxiliary charging arrangement includes at least one solar cell (see at least Figure 2; item 134).  	As per claim 7, Bean discloses wherein the towing vehicle includes a semi-truck (see at least Figure 1; item 102). 	As per claim 8, Bean discloses wherein the towed vehicle includes a semi-trailer (see at least Figure 1; item 104).  	As per claim 12, Bean discloses a vehicle electrical power supply arrangement, comprising: 	a semi-truck (see at least Figure 1; item 102); 	a battery positioned within the semi-truck (see at least paragraph 0030; wherein the battery of the tractor 102); 	a semi-trailer operably coupled to the semi-truck for towing behind the semi-truck (see at least Figure 1; items 102 and 104), wherein the semi-trailer is configured to be electrically coupled and uncoupled from the semi-truck (see at least paragraph 0034; wherein a switch 202 for electrically coupling/decoupling the electrical system of the tractor 102 to/from the auxiliary battery 120); 	an auxiliary power supply source positioned within the semi-trailer and configured to store an electronic charge (see at least paragraph 0031; wherein the auxiliary battery 120 and maintaining the voltage at the auxiliary battery 120 within an operable range (e.g., about 13 VDC to about 14.4 VDC)); 	a sensor arrangement attached to the semi-trailer and configured to monitor a vehicle operating parameter (see at least paragraph 0040; wherein the controller 210 includes sensors for monitoring (e.g., sampling/measuring) a first input voltage V.sub.TB corresponding to a voltage of the tractor battery); and  	8an electronic control unit (see at least Figure 2; item 210) operably coupled to the sensor arrangement (see at least paragraph 0040; wherein the controller 210 includes sensors), wherein the electronic control unit is configured to receive an electrical charge from at least one of the primary power source and the auxiliary power source when the semi-trailer is electrically coupled to the semi-truck, and from the auxiliary power source when the semi-trailer is electrically uncoupled from the semi-truck (see at least paragraph 0040; wherein the controller 210 may monitor the first input voltage V.sub.TB at a junction box of the trailer 104, at the input terminal of the switch 202, or at any other suitable location between the tractor 102 and the input of the switch 202. Further, the controller 210 may monitor the second input voltage V.sub.AUX at the output of the diode network 208, at the input of the converter 204, or at any other suitable location. Additionally, the controller 210 may monitor the voltage V.sub.AB at the output of the switch 202, at the terminals of the auxiliary battery 120, or at any suitable location therebetween. In some embodiments, prior to measuring the voltages V.sub.TB and V.sub.AB, the controller 210 first deactivates (e.g., opens) the switch 202 to shut off any current flow through the first connector 106. As a result, the voltage drop across the first connector 106 becomes approximately zero, and the voltage at the input of the switch becomes approximately that of the tractor battery).  Bean does not explicitly mention monitor a vehicle operating parameter including at least one of a weight of the towed vehicle, weight exerted on a component of a suspension of the towed vehicle, geographical location of the towed vehicle, acceleration of a component of the towed vehicle, strain of a component of the towed vehicle, and temperature of the auxiliary power source; receive a signal from the sensor related to the vehicle parameter; and such that the electronic control unit is configured to receive the signal from the sensor when the semi-trailer is uncoupled from the semi-truck.	However Collings, III does disclose:	monitor a vehicle operating parameter including at least one of a weight of the towed vehicle, weight exerted on a component of a suspension of the towed vehicle, geographical location of the towed vehicle, acceleration of a component of the towed vehicle, strain of a component of the towed vehicle, and temperature of the auxiliary power source (see at least paragraph 0045; wherein a global positioning system (GPS) locator 230 may be affixed to the trailer 100. The GPS locator generates and broadcasts a current location signal when the trailer is uncoupled from the electric vehicle. The current location signal can be used to locate a missing trailer as a theft deterrent); 	receive a signal from the sensor related to the vehicle parameter see at least paragraph 0045; wherein a global positioning system (GPS) locator 230 may be affixed to the trailer 100. The GPS locator generates and broadcasts a current location signal when the trailer is uncoupled from the electric vehicle. The current location signal can be used to locate a missing trailer as a theft deterrent); and 	such that the electronic control unit is configured to receive the signal from the sensor when the semi-trailer is uncoupled from the semi-truck (see at least paragraph 0045; wherein the GPS locator 230 would also include a disconnect detection circuit 119 that detects when the trailer 100 is disconnected from the electric vehicle 10 and that activates the GPS locator 230 when a disconnection is detected).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Collings, III with the teachings as in Bean. The motivation for doing so would have been to provide a current location signal that can be used to locate of a missing trailer as a theft deterrent, see Collings, III paragraph 0045.

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bean (USPGPub 2017/0063104), in view of Collings, III (USPGPub 2010/0065344), and further in view of Sugiyama (USPGPub 2019/0054951).	As per claims 4 and 14, Bean and Collings, III do not explicitly mention wherein the auxiliary power supply source includes a capacitor.	However Sugiyama does disclose:	wherein the auxiliary power supply source includes a capacitor (see at least paragraph 0022; wherein a capacitor (auxiliary power source) 54).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sugiyama with the teachings as in Bean and Collings, III. The motivation for doing so would have been to provide a faster charge and discharge capabilities, having a great power density.

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bean (USPGPub 2017/0063104), in view of Collings, III (USPGPub 2010/0065344), and further in view of Yasar et al. (USPGPub 2020/0298672).	As per claims 9 and 17, Bean and Collings, III do not explicitly mention wherein the vehicle parameter includes a temperature of a cargo area.	However Yasar wherein the vehicle parameter includes a temperature of a cargo area (see at least paragraph 0003; wherein a transport refrigeration system is mounted to the truck or to the trailer in operative association with a cargo space defined within the truck or trailer for maintaining a controlled temperature environment within the cargo space).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yasar with the teachings as in Bean and Collings, III. The motivation for doing so would have been to improve maintenance prediction that would provide both cost and efficiency benefits, see Yasar paragraph 0005.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bean (USPGPub 2017/0063104), in view of Collings, III (USPGPub 2010/0065344), and further in view of Hashizumi et al. (USPGPub 2006/0036883).	As per claims 10 and 18, Bean and Collings, III do not explicitly mention further comprising: a heating arrangement configured to maintain the auxiliary power supply source at a preselected temperature.	However Hashizumi does disclose:	further comprising: a heating arrangement configured to maintain the auxiliary power supply source at a preselected temperature (see at least abstract; wherein the power supply device for a vehicle includes: a battery unit having a plurality of secondary batteries; a battery temperature sensor for detecting temperature of a secondary battery included in the battery unit; a heat insulating mechanism for controlling the temperature of the secondary battery). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hashizumi with the teachings as in Bean and Collings, III. The motivation for doing so would have been to improve the use efficiency of the battery by further suppressing power consumption is in demand, see Hashizumi paragraph 0008.	As per claims 11 and 19, Hashizumi discloses wherein the heating arrangement includes a resistance heating element (see at least abstract; wherein the power supply device for a vehicle includes: a battery unit having a plurality of secondary batteries; a battery temperature sensor for detecting temperature of a secondary battery included in the battery unit; a heat insulating mechanism for controlling the temperature of the secondary battery).  


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:
	USPGPub 2017/0098954 - the second inductive charging pad electrically connected to a portion of the tractor and configured to induce an electrical current in the first inductive charging pad. The first inductive charging pad and the second inductive charging pad are configured such that the second charging pad can induce and maintain the electric current in the first inductive charging pad throughout a range of relative rotation.
	USPGPub 2014/0116077 - auxiliary power generation and storage devices mounted on a trailer, such as an array of solar panels mounted on the roof of the trailer and a storage battery mounted on the trailer, and switching devices for controlling flow of power there between and to an electrically powered HVAC system of the truck, whereby the truck can be maintained at a comfortable temperature by supply of power stored by the auxiliary power storage device
	USPGPub 2019/0016231 - An auxiliary battery module is attachable to the electric vehicle for providing electrical power to the electric motor via a first electrical connector at the auxiliary battery module and a second electrical connector at the electric vehicle that mates with the first electrical connector.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662